Case: 4:19-cv-01201-JAR Doc. #: 153 Filed: 06/15/21 Page: 1 of 1 PageID #: 1547




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION


DEMETRIA VAUGHN, et al.,                       )
                                               )
            Plaintiff,                         )
                                               )
      vs.                                      )         Case No. 4:19-CV-1201-JAR
                                               )
UNITED STATES OF AMERICA, et al.,              )
                                               )
            Defendants.                        )


                               MEMORANDUM AND ORDER

       IT IS HEREBY ORDERED that a telephone status conference is set for Wednesday,

June 16, 2021 at 11:00 a.m., central standard time. The parties are directed to call the

conference line toll free at 1-877-810-9415. The access code to enter the telephone conference

is: 7519116.



       Dated this 15th day of June, 2021.



                                               ________________________________
                                               JOHN A. ROSS
                                               UNITED STATES DISTRICT JUDGE
